8:17-cv-00011-JMG-SMB Doc # 178 Filed: 05/06/20 Page 1 of 1 - Page ID # 2383



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

MIDDENDORF SPORTS, a Maryland
Sole Proprietorship,
                                                        8:17-CV-11
                  Plaintiff,

vs.                                                      ORDER

TOP RANK, INC., a Nevada
corporation, and TERENCE
CRAWFORD, an individual,

                  Defendants.

      IT IS ORDERED:

      1.   Defendant Top Rank, Inc.'s Consent Motion for Partial
           Release of Security (filing 177) is granted.

      2.   The Clerk of the Court shall release to Top Rank the
           remaining deposited funds of $455,233.31, plus accrued
           interest of $9,327.47, for a total of $464,560.78, pursuant to
           NECivR 67.1.

      3.   The Clerk shall send the funds to:

                 Top Rank, Inc.
                 748 Pilot Rd
                 Las Vegas, NV 89119

      Dated this 6th day of May, 2020.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
